Citation Nr: 0724353	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-17 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
renal failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from October 1968 until July 
1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.

In March 2007, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 


FINDING OF FACT

The probative competent evidence does not demonstrate any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA in conjunction 
with the veteran's colonoscopy or subsequent treatment of his 
renal failure, nor is it shown that the veteran's renal 
failure resulted from an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for renal 
failure have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  
VA satisfied its duty to notify as to the claim by means of 
May 2005 and December 2005 letters from the RO to the 
appellant.  These letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Additionally, a March 2006 
communication from VA informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a statement of the 
case was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a videoconference hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The Board also finds 
that there is sufficient competent medical evidence to decide 
the claim.  38 C.F.R. § 3.159(c)(4) (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 115 
(1994), in which  the Supreme Court held that VA's 
interpretation of 38 U.S.C.A. § 1151 as encompassing only 
additional disability  resulting from VA negligence or from 
accidents during  treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2). 

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

In this case, the veteran filed his § 1151 claim in March 
2005.  Accordingly, the post-October 1, 1997 version of the 
law and regulation, as outlined above, must be applied.  See 
VAOPGCPREC 40-97  (stating that all Section 1151 claims which 
were filed after October 1, 1997, must be adjudicated under 
the statutory provisions currently in effect, which 
essentially require a showing of negligence or fault on the 
part of VA).

The veteran maintains that he is entitled to compensation 
under 38 U.S.C.A. § 1151.  The veteran contends that he was 
essentially healthy prior to going to VA for a colonoscopy in 
September 2004.  After the colonoscopy, the veteran asserts 
he had renal failure and elevated creatine levels.  It is 
further contended that VA released the veteran too early from 
the hospital after receiving treatment for problems after the 
colonoscopy.   

As stated above, a valid claim under 38 U.S.C.A. § 1151 must 
establish the presence of an additional disability, which is 
determined by the veteran's physical condition immediately 
prior to the injury, or in this case, a procedure, versus the 
subsequent physical condition.  The Board finds that such 
additional disability is demonstrated in the record.  The 
record establishes that prior to his September 28, 2004 
colonoscopy procedure at the VA Medical Center, the veteran 
was seen for an Agent Orange examination in December 2003.  
The veteran was assessed with, among other things, 
hypertension, abnormal chest x-ray, hyperlipidemia, and 
elevated alkaline and phosphorous.  The VA examiner did not 
provide a diagnosis of a renal condition at that time.

The record shows that no contraindications were noted on 
physical examination prior to performing the colonoscopy 
procedure.  The September 30, 2004 Discharge Summary noted 
the veteran had acute chronic renal failure secondary to 
dehydration.  A treatment record, dated on October 1, 2004, 
noted that the veteran exhibited signs of dehydration.  
Prescribed treatment included monitoring blood pressure and 
pulse and a daily basic metabolic profile, which included 
monitoring of creatine, glucose, and BUN (blood urea 
nitrogen).  Another progress note, dated on October 4, 2004, 
stating that the veteran was status post colonoscopy with a 
primary diagnosis of ARF (acute renal failure) most likely 
secondary to dehydration.  The progress record noted that the 
veteran's creatine level was trending downward slowly with 
aggressive hydration.  It noted continued treatment including 
daily labs and intravenous hydration.  An October 2004 renal 
ultrasound revealed normal sized kidneys without any evidence 
for hydronephrosis.  A November 2004 renal and hypertension 
consult noted that there was unclear etiology for an increase 
in the veteran's creatine level.  It was noted that the 
veteran was improving and may be recovering from ATN (acute 
tubular necrosis).  A December 2004 VA physician noted that 
the veteran chronic renal dysfunction may be related to 
hypertensive nephrosclerosis and worsened by ACEI 
(angiotension-converting enzyme inhibitor).  A December 2004 
CT of the abdomen revealed no hydronephrotic changes.

The Board finds that the probative competent medical evidence 
of record does not demonstrate that the veteran's renal 
failure was due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part, as a result of VA procedure or treatment.  
Significantly, in August 2005, R.T., M.D., the Chief of Staff 
of the VA Eastern Kansas, reviewed the veteran's claim and 
concluded that there is no evidence of "inappropriate, and 
/or lack of, care and treatment for this veteran."  The 
Chief of Staff found that the veteran received appropriate 
preoperative instruction and preparation.  See September 24, 
2004 and September 28, 2004 nursing notes (providing pre- and 
post-colonoscopy patient education).   It was found that the 
veteran had pre-procedure lab work and received intravenous 
fluids during the procedure.  No complications were noted 
during or after the procedure.  See September 28, 2004 
description of colonoscopy (noting no complications).  

A nephrology consult, dated in January 2005, indicated that 
the veteran's renal insufficiency was related to his 
longstanding hypertension and was not the result of any 
procedure.  Indeed, a consult by a VA staff physician, with a 
specialization in nephrology and hypertension, noted that 
that the veteran's renal problems seem to be related to his 
hypertension.  The veteran's complaints of tiredness were 
also addressed.  The VA examiner indicated his thyroid-
stimulating hormone was normal and he was mildly anemic.  The 
renal specialist then opined that the veteran's tiredness was 
not at "all related to his kidney disease."  In July 2005, 
another VA physician specializing in nephrology and 
hypertension noted that the veteran's kidney problems seem 
hypertension related.  

The medical opinion of the Chief of Staff, detailed above, 
was offered following a review of the relevant medical 
evidence.  Moreover, a VA renal specialist examiner 
objectively evaluated the veteran and opined that his renal 
failure and symptom of tiredness were due to factors other 
than the colonoscopy or subsequent VA treatment, to include 
the veteran's hypertension.  For preceding reasons, the Board 
finds these medical opinions to be highly probative.  
Moreover, no competent evidence of record refutes the 
findings offered by the Chief of Staff in August 2005 or the 
VA renal and hypertension specialist.  

The veteran has expressed a belief, including at the March 
2007 videoconference hearing, that there was fault in 
connection with September 2004 colonoscopy or during the 
course of recovery that caused his renal failure.  (See 
Transcript "T." at 8.)  The Board observes that the veteran 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The Board acknowledges the veteran's testimony that he drank 
fluids.  (T. at 6, 8.)  In this regard, the Board notes that 
the veteran and other persons can attest to factual matters 
of which they had first-hand knowledge, e.g., experiencing 
pain in service and witnessing events.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board 
places a low probative value on the veteran's testimony 
regard his fluid consumption in light of contemporaneous 
statements he made when medical treatment was being rendered.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Indeed, in a 
history and physical performed on September 30, 2004, which 
was after his colonoscopy and upon admission to a VA 
hospital, the record reflects that the veteran admitted that 
he was drinking "somewhat less water than normal" and he 
"?feels dehydrated'." 

The Board also acknowledges the testimony of the veteran's 
daughter, T.K., a LPN (licensed practical nurse).  T.K. 
opined that the veteran was released from the hospital too 

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
renal failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from October 1968 until July 
1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.

In March 2007, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 


FINDING OF FACT

The probative competent evidence does not demonstrate any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA in conjunction 
with the veteran's colonoscopy or subsequent treatment of his 
renal failure, nor is it shown that the veteran's renal 
failure resulted from an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for renal 
failure have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  
VA satisfied its duty to notify as to the claim by means of 
May 2005 and December 2005 letters from the RO to the 
appellant.  These letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Additionally, a March 2006 
communication from VA informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a statement of the 
case was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a videoconference hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The Board also finds 
that there is sufficient competent medical evidence to decide 
the claim.  38 C.F.R. § 3.159(c)(4) (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 115 
(1994), in which  the Supreme Court held that VA's 
interpretation of 38 U.S.C.A. § 1151 as encompassing only 
additional disability  resulting from VA negligence or from 
accidents during  treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2). 

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

In this case, the veteran filed his § 1151 claim in March 
2005.  Accordingly, the post-October 1, 1997 version of the 
law and regulation, as outlined above, must be applied.  See 
VAOPGCPREC 40-97  (stating that all Section 1151 claims which 
were filed after October 1, 1997, must be adjudicated under 
the statutory provisions currently in effect, which 
essentially require a showing of negligence or fault on the 
part of VA).

The veteran maintains that he is entitled to compensation 
under 38 U.S.C.A. § 1151.  The veteran contends that he was 
essentially healthy prior to going to VA for a colonoscopy in 
September 2004.  After the colonoscopy, the veteran asserts 
he had renal failure and elevated creatine levels.  It is 
further contended that VA released the veteran too early from 
the hospital after receiving treatment for problems after the 
colonoscopy.   

As stated above, a valid claim under 38 U.S.C.A. § 1151 must 
establish the presence of an additional disability, which is 
determined by the veteran's physical condition immediately 
prior to the injury, or in this case, a procedure, versus the 
subsequent physical condition.  The Board finds that such 
additional disability is demonstrated in the record.  The 
record establishes that prior to his September 28, 2004 
colonoscopy procedure at the VA Medical Center, the veteran 
was seen for an Agent Orange examination in December 2003.  
The veteran was assessed with, among other things, 
hypertension, abnormal chest x-ray, hyperlipidemia, and 
elevated alkaline and phosphorous.  The VA examiner did not 
provide a diagnosis of a renal condition at that time.

The record shows that no contraindications were noted on 
physical examination prior to performing the colonoscopy 
procedure.  The September 30, 2004 Discharge Summary noted 
the veteran had acute chronic renal failure secondary to 
dehydration.  A treatment record, dated on October 1, 2004, 
noted that the veteran exhibited signs of dehydration.  
Prescribed treatment included monitoring blood pressure and 
pulse and a daily basic metabolic profile, which included 
monitoring of creatine, glucose, and BUN (blood urea 
nitrogen).  Another progress note, dated on October 4, 2004, 
stating that the veteran was status post colonoscopy with a 
primary diagnosis of ARF (acute renal failure) most likely 
secondary to dehydration.  The progress record noted that the 
veteran's creatine level was trending downward slowly with 
aggressive hydration.  It noted continued treatment including 
daily labs and intravenous hydration.  An October 2004 renal 
ultrasound revealed normal sized kidneys without any evidence 
for hydronephrosis.  A November 2004 renal and hypertension 
consult noted that there was unclear etiology for an increase 
in the veteran's creatine level.  It was noted that the 
veteran was improving and may be recovering from ATN (acute 
tubular necrosis).  A December 2004 VA physician noted that 
the veteran chronic renal dysfunction may be related to 
hypertensive nephrosclerosis and worsened by ACEI 
(angiotension-converting enzyme inhibitor).  A December 2004 
CT of the abdomen revealed no hydronephrotic changes.

The Board finds that the probative competent medical evidence 
of record does not demonstrate that the veteran's renal 
failure was due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part, as a result of VA procedure or treatment.  
Significantly, in August 2005, R.T., M.D., the Chief of Staff 
of the VA Eastern Kansas, reviewed the veteran's claim and 
concluded that there is no evidence of "inappropriate, and 
/or lack of, care and treatment for this veteran."  The 
Chief of Staff found that the veteran received appropriate 
preoperative instruction and preparation.  See September 24, 
2004 and September 28, 2004 nursing notes (providing pre- and 
post-colonoscopy patient education).   It was found that the 
veteran had pre-procedure lab work and received intravenous 
fluids during the procedure.  No complications were noted 
during or after the procedure.  See September 28, 2004 
description of colonoscopy (noting no complications).  

A nephrology consult, dated in January 2005, indicated that 
the veteran's renal insufficiency was related to his 
longstanding hypertension and was not the result of any 
procedure.  Indeed, a consult by a VA staff physician, with a 
specialization in nephrology and hypertension, noted that 
that the veteran's renal problems seem to be related to his 
hypertension.  The veteran's complaints of tiredness were 
also addressed.  The VA examiner indicated his thyroid-
stimulating hormone was normal and he was mildly anemic.  The 
renal specialist then opined that the veteran's tiredness was 
not at "all related to his kidney disease."  In July 2005, 
another VA physician specializing in nephrology and 
hypertension noted that the veteran's kidney problems seem 
hypertension related.  

The medical opinion of the Chief of Staff, detailed above, 
was offered following a review of the relevant medical 
evidence.  Moreover, a VA renal specialist examiner 
objectively evaluated the veteran and opined that his renal 
failure and symptom of tiredness were due to factors other 
than the colonoscopy or subsequent VA treatment, to include 
the veteran's hypertension.  For preceding reasons, the Board 
finds these medical opinions to be highly probative.  
Moreover, no competent evidence of record refutes the 
findings offered by the Chief of Staff in August 2005 or the 
VA renal and hypertension specialist.  

The veteran has expressed a belief, including at the March 
2007 videoconference hearing, that there was fault in 
connection with September 2004 colonoscopy or during the 
course of recovery that caused his renal failure.  (See 
Transcript "T." at 8.)  The Board observes that the veteran 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The Board acknowledges the veteran's testimony that he drank 
fluids.  (T. at 6, 8.)  In this regard, the Board notes that 
the veteran and other persons can attest to factual matters 
of which they had first-hand knowledge, e.g., experiencing 
pain in service and witnessing events.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board 
places a low probative value on the veteran's testimony 
regard his fluid consumption in light of contemporaneous 
statements he made when medical treatment was being rendered.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Indeed, in a 
history and physical performed on September 30, 2004, which 
was after his colonoscopy and upon admission to a VA 
hospital, the record reflects that the veteran admitted that 
he was drinking "somewhat less water than normal" and he 
"?feels dehydrated'." 

The Board also acknowledges the testimony of the veteran's 
daughter, T.K., a LPN (licensed practical nurse).  T.K. 
opined that the veteran was released from the hospital too 
soon without checking his creatine and blood pressure levels.  
(T. at 10.)  The Board places a low probative value on this 
testimony.  The Board notes that the contemporaneous medical 
records show that the veteran's vital signs, including his 
blood pressure and creatine level, were checked prior to 
being discharged.  See October 1, 2004 and October 4, 2004 
progress notes (noting the monitoring the veteran's blood 
pressure and creatine).  The Board also finds the opinions of 
the Chief of Staff in August 2005 and the nephrologist in 
January 2005, both medical doctors, have a higher probative 
value than the testimony of T.K.

Finally, the probative competent evidence does not 
demonstrate that the veteran's renal failure was the result 
of an event not reasonably foreseeable.  Again, no 
complications were noted at the time of the colonoscopy and 
the veteran was informed about the risks and complications of 
the procedure, including pre- and post-colonoscopy 
instructions and information.  

Based on the above, the evidence of record does not 
demonstrate carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in treating the veteran.  Moreover, it has not been 
shown that any additional disability occurred as a result of 
an event not reasonably foreseeable.  For these reasons, the 
criteria for entitlement to compensation under 38 U.S.C.A. § 
1151 have not been satisfied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
renal failure is denied.  





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


